DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2020/0007892 A1) in view of Koo (US 2018/0213233 A1).
Regarding Claims 1, 11, 20, Zhao discloses a method /computer system/non-transitory computer readable medium having stored thereon a computer program for coding video data, executable by a processor (e.g. abstract, Paragraph [0002]), the method/computer system/computer program comprising: receiving video data (e.g. Fig. 3 and Paragraph [0034]); identifying one or more transform cores associated with the video data (e.g. Paragraph [0067]), wherein the one or more transform cores comprise one or more of a discrete sine transform (DST) (e.g. Paragraph [0090, 0096]); and decoding the video data based on the identified one or more transform cores (e.g. Paragraph [0107]). 

However, Koo teaches one or more transform cores based on the line graph (e.g. Paragraph [0056, 0243, 0245]).
Therfore, it would have been obvious to one of ordinary skill in the art at time of the invention to include line graph transform as taught as Koo into the method/system/medium of Zhao in order to optimize transform processing using graph-based lines.
Regarding Claims 2, 12, Zhao discloses the transform cores correspond to one or more from among an 8-bit transform core and a 10-bit transform core (e.g. Paragraph [0086, 0105])
Regarding Claims 3, 13, Zhao discloses the one or more transform cores correspond to one or more from among a 2-point transform, a 4-point transform, an 8-point transform, a 16-point transform, a 32-point transform, and a 64-point transform (e.g. Paragraph [0105]).

Allowable Subject Matter
Claims 4-10, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LI (US 2019/0349602 A1), discloses layered givens transform;
Koo-1 (US 2018/0220157 A1), discloses layered givens transform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.